Appellant was convicted in the Criminal District Court of Harris County of the theft of an automobile, and his punishment fixed at two years in the penitentiary.
Shortly after the loss of the car in question in Humble, Harris County, Texas, it was found in possession of appellant at Wills Point, Van Zandt County, a distance of approximately three hundred and fifty miles from Humble. Appellant claimed that he bought the car from one Tom Martin. The numbers on the car had been changed when it was found in appellant's possession. There is no complaint of the charge of the trial court, and no exceptions were reserved to anything that transpired during the trial. A special charge asked, was refused, but there is nothing in the record showing that such refusal was excepted to.
It seems to have been uniformly held that the recent possession of stolen property by the accused will suffice to uphold conviction. In this case the appellant and his witnesses made out a case of purchase of the alleged stolen car, from one Tom Martin. Appellant admitted that he had made no effort to procure Martin's presence as a witness or to locate him. No witness was produced who knew or had ever seen Martin except those who testified they attested the bill of sale which was introduced in evidence by appellant as given him by Martin at the time he bought said car. The car was taken at night. A witness testified that he saw appellant on the street that night in the vicinity of the car. This was denied by appellant. Other contradictions appear. The court fully submitted the defensive theories of the purchase of the car and of alibi. Being fully informed as to the law of the case, the jury weighed the conflicting testimony and decided the issues against appellant. We are not *Page 648 
able to say that there is no testimony in this record fairly supporting their conclusion.
The judgment will be affirmed.
Affirmed.